Citation Nr: 0023212	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-09 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for low back strain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from October 1971 to September 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be  awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  Since this matter stems from an original 
claim, the considerations highlighted by Fenderson are 
applicable.  Consequently, the issue in this case has been 
rephrased to reflect that the veteran is appealing the 
initial evaluation assigned for his service-connected low 
back strain. 


REMAND

The Board finds that the veteran's claim for an initial 
evaluation in excess of 10 percent for low back strain is 
well grounded as it is capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If a claim is well 
grounded, VA has a duty to assist in the development of facts 
pertinent to the claim (38 U.S.C.A. § 5107(b)) which includes 
a thorough VA examination.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Service medical records show that the veteran injured his 
back while pushing a heavy object in May 1973.  A physical 
examination revealed a full range of motion of the spine, and 
a mild left paralumbar spasm.  Low back strain was diagnosed, 
and the veteran was given light duty for three days.

An August 1981 report notes complaints of back stiffness with 
pain.  The veteran reported stiffness under the left shoulder 
blade after several days of heavy lifting at work.  He denied 
radiation of the pain, or shortness of breath.  A physical 
examination revealed pain under the scapula, with a full 
range of motion of the shoulder and neck.  The diagnostic 
assessment was muscle strain.  Tylenol 3 was prescribed.  The 
veteran sought further treatment for low back pain later that 
day, indicating that the medication he was given that morning 
was ineffective.  An examination showed palpable tenderness 
of the trapezius with pain on elevation of the left shoulder.  
Trapezius strain was diagnosed. 

During an October 1993 annual examination, the veteran 
reported intermittent low back pain for several years, with 
no change over the previous year.  He denied experiencing 
bowel or bladder symptoms, weakness, numbness, or tingling, 
and explained that his low back symptoms were well controlled 
with Motrin.

A June 1994 separation examination report notes a history of 
recurrent low back pain since 1984, with intermittent 
exertional pain over the previous three to five years.  The 
record indicates that the veteran was treating his low back 
pain with Motrin "with some relief." 

A July 1994 service medical record notes mild to moderate low 
back pain, which increased in severity over the "last couple 
years."  The veteran denied experiencing numbness, tingling, 
decreased strength, or bowel or bladder changes.  Chronic low 
back pain was diagnosed. 

Private medical records reflect treatment for low back pain 
from November 1995 to May 1997.  A November 1995 report notes 
complaints of low back pain.  X-rays of the lumbosacral spine 
revealed "the possibility of slight dextroconvex 
scoliosis," but were otherwise normal.  Low back pain was 
diagnosed.

During treatment in February 1997, the veteran reported a 
gradual increase of low back pain over the previous two 
years, and indicated that he currently experienced pain 
"across [his] entire back."  He explained that he performed 
"lots [of] heavy lifting" as a maintenance worker, and 
noted that his back pain was worse after changing jobs.  
Current complaints included constant stiffness of the back.  
There was no numbness or tingling down the arms or legs, and 
no loss of bladder or bowel control.  A physical examination 
revealed a full range of motion of the spine.  There was 
minimal tenderness of the paraspinal muscles of the low back.  
No bruising or bony tenderness was noted.  Deep tendon 
reflexes were 2+, muscle strength was 5/5, and no sensory 
loss was noted.  An X-ray study of the lumbosacral spine 
showed mild vertebral body spurs.  Low back pain was 
diagnosed.

According to a March 1997 report, the veteran was working as 
a maintenance and custodian manager at a church.  He reported 
noticing intermittent low back pain approximately five to six 
years earlier, which appeared primarily as stiffness after he 
assumed any held position.  He related that he currently 
experienced stiffness most of the day, and was "bothered by 
most activities."  The veteran denied experiencing leg 
symptoms associated with his low back pain.  A physical 
examination of the back revealed flexion to approximately 70 
degrees, extension to 15 degrees, lateral flexion to 20 
degrees, and rotation to 40 degrees bilaterally.  Deep tendon 
reflexes were 2+, muscle strength was 5/5, and no sensory 
loss was noted.  The report notes that a recent X-ray of the 
veteran's low back was within normal limits.  Persistent low 
back pain was diagnosed.

Chronic low back pain secondary to degenerative changes was 
diagnosed the following month.

The veteran filed a claim of entitlement to service 
connection for low back pain in November 1997.

On VA examination in December 1997, the veteran gave a 
history of low back pain and soreness over his last 10 years 
of service, and opined that it was related to cumulative 
trauma associated with maintaining aircraft.  Current 
complaints included mild pain and stiffness on a daily basis.  
The veteran explained that this pain was nonradiating, and 
was relieved with oral analgesics.  A physical examination of 
the back revealed decreased lordotic curvature, and mild 
paravertebral tenderness.  No paravertebral spasm was noted.  
Anterior flexion was to 88 degrees, posterior extension was 
to 28 degrees, lateral flexion was to 36 degrees bilaterally, 
and lateral rotation was to 32 degrees bilaterally.  Straight 
leg raising was negative to 60 degrees bilaterally.  Deep 
tendon reflexes were 2+, and strength and sensation were 
intact.  X-rays of the lumbosacral spine were normal.  The 
diagnostic assessment was lumbar strain.

Consequently, a January 1998 rating decision granted service 
connection for lumbosacral strain, and assigned a 10 percent 
rating.  This 10 percent evaluation was continued by the RO 
the following month.  The veteran filed a notice of 
disagreement (NOD) with this decision in March 1998, 
indicating that his service-connected low back disability 
caused "constant pain."  He submitted a substantive appeal 
(Form 9) in May 1999, perfecting his appeal.  In an attached 
statement, the veteran noted that he experienced daily back 
pain, and was unable to sleep comfortably at night.  He 
reported muscle spasms two to three times a week, which 
increased in severity with activity.

During an October 1999 VA examination, the veteran reported 
that he pushed stands on an aircraft during service, which 
caused "progressive painfulness over and over, day after 
day."  He related that he did not sleep well at night due to 
back pain, and indicated that he took Aleve, Motrin, and 
aspirin "without much good relief."  The veteran explained 
that his back was particularly stiff in the morning, and 
"loosened up" later in the day.  He reported periodic 
numbness of the right lower lumbar area.  

An examination of the lumbar spine showed normal lordosis.  
Flexion was to 75 degrees, hyperextension was to 30 degrees, 
lateral flexion was to 35 degrees bilaterally, and rotation 
was to 30 degrees bilaterally with pain.  The veteran 
reported pain localized in the lumbosacral area with bending 
and twisting, but denied experiencing pain with 
hyperextension or flexion.  Hip flexion to 70 degrees with 
the knees extended produced bilateral pain and radiculopathy.  
With the knees flexed, hip flexion was to 120 degrees without 
pain.  Hyperextension was to 30 degrees with some pain on the 
right side.  Abduction was to 45 degrees bilaterally without 
pain, adduction was to 30 degrees bilaterally without pain, 
internal rotation was to 40 degrees bilaterally without pain, 
and external rotation was to 45 degrees bilaterally without 
pain.  No radiculopathy was noted.  X-rays showed mild 
intervertebral disc degenerative changes of the lumbar spine.  
Degenerative joint disease of the lumbar spine was diagnosed.  
The examiner opined that there was a 25 percent decrease in 
excursion, strength, speed, coordination, and endurance when 
the veteran was symptomatic.

Based on this evidence, the RO continued the 10 percent 
evaluation of the veteran's service-connected low back strain 
in October 1999.  In the supplemental statement of the case, 
the RO characterized the issue as entitlement to an increased 
rating for low back strain and found that an increased rating 
for low back strain was not warranted.  In the Reasons and 
Bases for its determination, however, there is language where 
the RO apparently characterized the service-connected 
disability as "low back strain with degenerative changes."  
The discussion only addresses the rating criteria for lumbar 
strain.  

In a June 2000 statement, the veteran's accredited 
representative maintained that the October 1999 VA 
examination failed to adequately address the severity of the 
veteran's service-connected low back disability. 

Analysis
 
Following a detailed review of the record, the Board finds 
several matters that require clarification.  The first is the 
nature of the service-connected disability or disabilities.  
Although the record shows that the service-connected 
disability has been classified repeatedly as low back strain, 
the October 1999 supplemental statement of the case contains 
language at one point where the service-connected disability 
is described as "low back strain with degenerative 
changes."  The discussion only addresses the rating criteria 
for lumbar strain, and the issue is characterized as 
entitlement to an increased rating for lumbosacral strain.  
Moreover, the VA examination in October 1999 apparently 
indicated the presence of both degenerative disc disease and 
degenerative joint disease.  Accordingly, the Board can not 
determine whether the RO has granted service connection for a 
disability of the low back beyond lumbosacral strain and, if 
so, whether the additional disability is degenerative disc 
disease, degenerative joint disease or both.  In this 
context, although the original statement of the case included 
the schedular criteria for intervertebral disc disease and 
limitation of motion of the spine, the RO did not provide the 
rating criteria for degenerative joint disease (arthritis).

Second, the Court had held that under the duty to assist, 
where there are service-connected and nonservice-connected 
disabilities affecting the same bodily part or system, 
medical evidence is required to permit the Board and 
adjudicators to determine the degree of disability 
attributable to the service-connected as opposed to the 
nonservice-connected disorder.  See Waddell v. Brown, 5 Vet. 
App. 454 (1993).  The Board finds that should the RO 
determine that service connection is not warranted for 
degenerate disc disease and degenerative joint disease of the 
lumbar spine, the record must be developed to permit such 
distinctions to be made, if feasible.  Moreover, the Board 
can not now identify in the record competent medical evidence 
supporting a finding that degenerative disc disease or 
degenerative joint disease of the lumbar spine is of service 
origins, or causally related to the service-connected low 
back strain such as to support a finding of service 
connection.  Finally, the Board notes that clarifying the 
nature of the service-connected disability or disabilities is 
highly significant not only in terms of the current rating, 
but also in terms of future ratings.   

In light of the above considerations, the Board is deferring 
adjudication of the issue prepared and certified for 
appellate review pending a remand of the case to the RO for 
further development as follows:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his low back 
disorder that are not currently a part of 
the record.  After any necessary 
information and authorization are 
obtained from the veteran, outstanding 
records, VA or private, inpatient or 
outpatient, should be obtained by the RO 
and incorporated into the claims folder. 

3. The RO should arrange for the veteran 
to be examined by the appropriate 
physician to determine to determine the 
nature, etiology, and severity of any 
pathology of the lumbar spine.  Any 
indicated studies should be conducted.  
The examination report should include a 
full description of the veteran's 
symptoms, clinical findings, and 
associated functional impairment.  All 
findings should be recorded in detail, 
including range of motion of the lumbar 
spine, recorded in degrees.  The 
physician should also specifically 
address whether muscle spasm of the 
lumbar spine is or is not present.  In 
addition, the examiner should address the 
following:

(a)  The examiner should provide an 
opinion as to the degree of medical 
probability, expressed in percentage 
terms if possible, that degenerative disc 
disease and/or degenerative joint disease 
of the lumbar spine was present in 
service or is etiologically related to 
the veteran's service-connected low back 
strain.  In this regard, the physician 
should indicate whether degenerative 
joint disease, if present, is of 
degenerative or traumatic origins.  If no 
etiologic relationship is found, the 
examiner, to the extent possible, should 
set forth findings related to the 
veteran's service-connected disability of 
lumbosacral strain and those findings 
that are related to any other pathology 
of the back, and discuss the degree of 
disability attributable to each.  If it 
is not feasible to distinguish between 
the manifestations of the service-
connected disability and any disability 
of the lumbar spine that is not service-
connected, the examiner should so state.  

(b)  With regard to the veteran's 
service-connected low back strain, and 
any other disorder deemed to be related 
to service, the examiner should address 
the following:

(i)  The examiner should carefully elicit 
all of the veteran's subjective 
complaints concerning his low back, and 
offer an opinion as to whether there is 
adequate pathology present to support 
each of the veteran's subjective 
complaints and the level of each 
complaint, including pain.

(ii)  Whether the veteran's low back 
disability causes weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?

(iii)  Whether pain is visibly manifested 
on movement of the lumbar spine, and if 
so, to what extent; the presence and 
degree of, or absence of, muscle atrophy 
attributable to the disability; the 
presence or absence of changes in the 
condition of the skin indicative of 
disuse due to the disability; or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the disability.  The examiner should also 
comment on whether there are other 
objective indications of the extent of 
the veteran's pain, such as the 
medication he is taking or the type of 
any treatment he is receiving.

(iv)  The examiner should specifically 
comment on the most appropriate 
diagnostic classification for the 
veteran's service-connected low back 
disability. 

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's low back disorder should be 
provided.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that failure to report 
for the scheduled examination may have 
adverse consequences to his claim, as the 
information requested on this examination 
addresses questions of causation and 
symptomatology that are vital in these 
claims.  Moreover, under 38 C.F.R. § 3.655 
(1999), where a claimant fails without good 
cause to appear for a scheduled examination 
in conjunction with a claim for increase, the 
claim will be denied.  Connolly v. Derwinski, 
1 Vet. App. 566 (1991). 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to an 
initial evaluation in excess of 10 
percent for a service-connected back 
disability.  In this context, the RO 
should address the question of whether 
service connection has or should be 
granted for pathology of the lumbar spine 
beyond lumbosacral strain.  If service 
connection for arthritis of the lumbar 
spine is granted, the RO should 
specifically indicate whether it is 
degenerative or traumatic in origins.  If 
the veteran's claim remains denied, he 
and his representative should be provided 
with a supplemental statement of the 
case.  If service connection has been 
granted for arthritis of the lumbar 
spine, the schedular criteria for rating 
arthritis should be incorporated in the 
supplemental statement of the case.  The 
applicable response time should be 
allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

